MEMORANDUM **
This matter is before us again, on fee issues, after we upheld the defendants’ qualified immunity and remanded for a hearing on discovery sanctions imposed against the defendants. Syfu v. Cooke, No. 01-56486, 2003 WL 21259933 (9th Cir. May 27, 2003) (unpublished).
Pursuant to our earlier decision, the district court held a hearing. It then reimposed the $7,500 discovery sanction. The issue in this appeal by the plaintiff is whether the plaintiffs counsel is entitled to fees and costs amounting to more than $70,000 accrued in seeking and defending the original $7,500 discovery sanction. The district court denied fees.
Not to be outdone, the defendants seek sanctions against plaintiffs counsel for filing a frivolous appeal. The appeal is not frivolous, and the defendants’ motion for sanctions is denied.
*313The district court’s order denying the plaintiffs counsel fees and costs is brief, to the point and, we conclude, correct. We therefore affirm the district court’s order denying plaintiffs motion for fees and costs. Costs on appeal are awarded to defendants.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.